 60DECISIONSOF NATIONAL LABOR RELATIONS BOARDGoodsell& Vocke,Inc. and Peninsula Area Paintersand Decorators Joint Committee,Inc.Case 20-CA-9980March 15, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn November 17, 1975, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthisproceeding. Thereafter,General Counsel andRespondent filed exceptions and supporting briefs.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge I andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Goodsell & Vocke, Inc.,Mountain View, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.1However,we do not find,as the Administrative Law Judge did, thatRespondent's unilateral discontinuance of trust fund payments violated Sec.8(aX3) as well as Sec.8(aX5) and (1).DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: On acharge filedon February 20, 1975, and duly served, theGeneral Counsel of the National Labor Relations Boardcaused a complaint and notice of hearing dated April 23 tobe issued and served on Goodsell & Vocke, Inc., Respon-dent herein. Therein Respondent was charged with thecommission of unfair labor practices within the meaning ofSection 8(axl), (3), and(5) of the National Labor Rela-tionsAct, as amended. 61 Stat. 136, 73 Stat. 519.Respondent's answer, duly filed, conceded certain factualallegations within General Counsel's complaint, but deniedthe commission of any unfair labor practice. On May 1General Counsel amended certain paragraphs within hiscomplaint previously served; the matters added, pursuantto General Counsel's amendment, have been denied.Pursuant to notice, a hearing with respect to this matterwas held before me on July 8, 1975, in San Jose, California.The General Counsel and Respondent were represented bycounsel.Each party was afforded a full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence with respect to pertinent matters. Sincethe close of the hearing, General Counsel's representativeand Respondent's counsel have filed briefs; these briefshave been duly considered.Upon the entiretestimonialrecord, documentary evi-dence received, and my observation of the witnesses, Imake the following:FINDINGS OF FACT1. JURISDICTIONRespondent, Goodsell & Vocke, Inc., a California corpo-ration with its principal place of business located in Moun-tainView, California, has, throughout the period withwhich thiscaseis concerned, been engagedin the businessof commercial painting. During various calendar years,preceding 1974s spring and summer months, Respondent'sgross revenuefrom commercial painting work regularly ap-proximated $300,000 yearly; since 1974's spring months,however, Respondent's gross revenueshave reflected a pro-jected $100,000 yearly revenue rate.The Painting and Decorating Contractors Association ofCentral Coast Counties, Inc., which will be designatedhereinas the Contractors Association, is a voluntary asso-ciation of employers engaged in the painting and decorat-ing industry which exists for the purpose,inter alia,of rep-resenting and assistingvarious employer-members, withRespondent included,arguendo,forpresent purposes,throughmultiemployer collective-bargaining procedures,when negotiatingand entering into labor contracts with thedesignated collective-bargaining representative of theirworkmen, more particularly District Council of PaintersNo. 33 of the Brotherhood of Painters and Allied Trades,AFL-CIO.General Counsel contends, and Respondent's counseldenies, that Respondenthas "at all times materialherein"heldContractorsAssociationmembership. The record,however, reflects no dispute, and clearly warrants a deter-minationthat Respondent did actually hold dues-payingAssociation membership, at least through calendar year1974's first quarter. The controversy herein will require adisposition of contentions raised with respect to the firm'smembership status thereafter; my determinations with re-spect to various questions raised in that connection will beset forth subsequently.The Contractors Association, through its various em-ployer-members-withRespondent considered amongtheir number-performs commercial painting work for in-dustrial customers and painting work for consumers. Dur-ing the 12-month period which directly preceded service oftheGeneral Counsel's complaint, the group's employer-members collectively received gross revenues which ex-ceeded $500,000, in the course and conduct of their busi-223 NLRB No. 12 GOODSELL & VOCKEness operations;revenueswhich exceeded $50,000 were re-ceived during the period noted by the Association's em-ployer-members collectively from commercial customers,each of which would "on a direct basis" satisfy this Board'sdiscretionary jurisdictional standards. Further, during the12-month period noted, the group's employer-members,collectively purchased and received at their facilities withinthe State of California goods and services which exceeded$5,000 in value, directly from sources located outside thedesignated State.Though Respondent contends herein that its formalContractors Association membership lapsed on March 31,1.974, when Charles Vocke, the firm's president, purported-ly signed and dispatched a resignation letter, counsel hasstipulated that Respondent has nevertheless since that datecontinuedits businessoperations.Withmatters inthis posture, I find that Contractors As-sociation and each member firm-with Respondent hereinconsidered a member for present purposes-was, through-out the period with whichthis caseis concerned, and re-mains,an employer within themeaning ofSection 2(2) ofthe Act,engagedin commerce and business operationswhich affect commerce within the meaning of Section 2(6)and (7) of the statute. Further, with due regard for present-ly applicable jurisdictional standards, I find assertion ofthe Board's jurisdiction in this case warranted and neces-sary to effectuate statutory objectives.II.THE CHARGINGPARTY AND LABOR ORGANIZATION CONCERNEDGeneral Counsel's representative, in her complaint'sfourth paragraph, alleges, Respondent's counsel concedes,and I find that District Council of Painters No. 33 of theBrotherhood of Painters and Allied Trades, AFL-CIO, isan organization composed of some 11 constituent locals ofthe Painters Union, which,inter alia,represents its constit-uent locals in collective-bargaining matters. That organ-ization, herein designated as the Union, is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act, as amended, whoseconstituent locals admit certain of Respondent's employeesto membership.The Peninsula Area Painters and Decorators Joint Com-mittee, Inc., designated as the Charging Party or JointCommittee herein, consists of an equal number of unionand employer representatives. It was established pursuantto contracts negotiated by District Council of Painters No.33 on behalf of its constituent locals and by twocontractor's associations-the Painting and DecoratingContractors Association of Central Coast Counties, Inc.,and Professional Painting Contractors Association, Inc.,-functioning on behalf of their present and future members,as well as firms whose representatives had previously exe-cuted written authorizations for one or the other associa-tion to represent them in labor relations matters. The Com-mitteewas established,interalia,for the purpose ofadministering the designated collective-bargaining agree-ments and for the purpose of adjusting disputes and griev-anceswhich might arise thereunder.III.THE UNFAIR LABOR PRACTICESA. IssuesThis case presents several closely related substantivequestions. For present purposes, these questions may besummarized briefly as follows:1.Whether Respondent, though previouslya longtimeContractorsAssociationmember, had effectively with-drawn from Association membership before collective-bar-gaining negotiations between the Union and that employergroup concerned with their prospective 1974-77 contractcommenced, or whether its withdrawal should be consid-ered untimely.2.Whether Respondent, when its president refused tosign the collective-bargaining contract which the designat-ed Contractors Association and Painters District CouncilNo. 33 had finally negotiated, or to signify his firm's will-ingness to honor, implement, and comply with thatcontract's terms,was refusing to bargain collectively withhis workers' designated statutory representative.3.Whether Respondent, when it unilaterally discontin-ued payments to the contractually validated trust fund foremployee medical and dental plans, was refusing to bar-gain collectively, discriminating with regard to its currentworkers' terms and conditions of employment, and/or in-terfering with, restraining, and coercing employees, withrespect to their exercise of rights statutorily guaranteed.Herein,General Counsel seeks determinations: ThatRespondent's purported resignation from Associationmembershipdid not precedethe commencement of the rele-vantContractorsAssociation-DistrictCouncilnego-tiations for a renewed 3-year (1974-77) contract; thatRespondent'sbelated resignationfrom Contractors Associ-ationmembership, and the firm's consequent attempt todisassociate itself from contract negotiations then in prog-ress,were undertaken without prior notice to PaintersDistrict Council No. 33, and without that Union's concur-rence; and that Respondent's subsequentrefusal to sign thecollective-bargaining contractwhich his Contractors Associ-ation had negotiated, or to make certain current trust fundcontributions which that agreement requires, should beconsidered unfair labor practices. Respondent contendscontrariwise that its withdrawal from Association member-ship should be considered entirely proper and timely; and,therefore, that Mr. Vocke's subsequent refusal to sign thecollective-bargaining contract, which his former Contrac-torsAssociation colleagues had negotiated, together withhis conceded discontinuance of payments to union trustfunds, flouted no statutory duty.B. Facts1.BackgroundBetween June 15, 1950, and some 1974 date (with respectto which a precise determination will be made hereinafter),theRespondent herein maintained membership with atrade group composed of painting and decorating contrac-tors doing business within San Mateo and Santa ClaraCounties, generally designated as San Francisco Peninsula 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounties.The Peninsula Painting Contractors Association,Inc.,with which Respondent maintained membership, to-gether with the Painting and Decorating Contractors Asso-ciation of Santa ClaraCounty,Inc., another trade grouplikewise composed of contractors doing business in variousPeninsula communities,had for a number of years beennegotiating successive collective-bargaining contracts withDistrict Council No.33 herein.Their most recent contract,negotiated before the situation developed with which thepresent case is concerned,had been signed,with a July 1,1971, effective date,for a 3-year term.Sometime during September1973these two tradegroups-both of which were,then,jointly privy tothe des-ignated 1971-74 contract-merged to form the Paintingand Decorating Contractors Association of Central CoastCounties, Inc., which will be designated as the ContractorsAssociation hereinafter.The record warrants a determina-tion that Contractors Association,functioning as the desig-nated representative of various member contractors doingbusiness in five Central California counties, has throughoutthe period with which we are presently concerned been therecognized successor of both trade associations which hadpreviously negotiated and signed the 1971-74 contract.Following its formation,the Contractors Associationcontinued to honor and comply with the contract which itsnewly merged predecessors had signed.A membership listproffered for the present record,wherein various employermembers of the merged trade group for that body's7/1/73-6/30/74fiscal year were listed,contained,interalia,Respondent's business name.2.Recent contract negotiationsWithin a letter dated January30, 1974,District CouncilNo. 33 notified the Contractors Association that it wishedto negotiate a revision and continuation of their currentcontract,to be effective following its June 30 terminationdate.Thereafter,on March 27, union representatives andContractors Association spokesmen met, together withother parties, for their first bargaining session.Representa-tives from several other carpenters union district councilsrepresenting various San Francisco Bay Area locals werepresent,together with representatives of various contrac-tors associations from San Francisco,Marin, and SonomaCounties,the East Bay, and several Peninsula counties.Theywere meeting to discuss and consider the possibilityof negotiating a single comprehensive Bay Area contractwhich would cover painting and d* corating contractorsemployees within 16 contiguous northern California coun-ties.This session was devoted solely to a discussion withrespect to the feasibility of drafting a single Bay Area con-tract;Timothy Kelly,District Council No. 33's executivesecretary,testifying without dispute,called their get-togeth-er a "very preliminary"meeting.A second session,likewise attendedby districtcounciland contractors association representatives from variousBay Area counties, was convenedon April10; further dis-cussions were held regarding a possible Bay Area contract.The negotiators,however,likewise discussed a demand,presented jointly by the various district council representa-tives,calling for a 25-cent-per-hour raisewhich theyclaimed as due and payable forthwith because wage con-trols,which had previously barred the raise, had been lift-ed. The Construction Industry Stabilization Commissionhad previously denied these Bay Area district councils a25-cent-per-hour raise which they had separately negotiat-ed for their several 1971-74 contract terms;with wage con-trols lifted, the district councils were now claiming the pre-viously negotiated wage increment.Theywere contendingfurther that it should be considered part of their contractu-ally covered workers'currentwage scale,from which new,higher 1974-77 rates would be negotiated. Thereafter, onMay 2, the parties held their third negotiating session. Pro-posed changes in their trust fund agreement, reduced week-lyworking hours, and new safety regulations were dis-cussed.TheDistrictCouncil'spreviouslypresenteddemand with respect to their 25-cent hourly wage incre-ment was likewise debated;however, no resolution wasreached.OnMay 8District Council No. 33 representatives metseparately with several Contractors' Association spokes-men. During the previous week, all parties concerned withthe Bay Area negotiations had reached a consensus thattheir efforts looking toward a single,comprehensive BayArea contract could not be successfully concluded. Thedistrict councils and contractors associations had thereforeconcluded that three separate Bay Area contracts shouldbe negotiated. Nevertheless, when District Council No. 33and Contractors Association representatives met in SanJose, California,to negotiate a local Peninsula or CentralCoast Counties contract, labor and management "observ-ers" designated by their San Francisco, Marin County, andEast Bay counterparts were present. Guidelines for theirfurther bargaining sessions were mutually determined. Pro-posals were exchanged,inter alia,with respect to dues-checkoff provisions, trust fund changes, and tool re-strictions.A fifth session, likewise held in San Jose, convened onMay 28; the various party negotiators and observers whohad attended the previous May 8 session were again pres-ent. Proposals with respect to wages, hours, working condi-tions,dues-checkoff provisions, safety regulations, andstarting times, together with a proposed change in the con-tractually defined monthly delinquency date for contrac-tors' trust fund payments, were discussed. Further bargain-ing sessions were held in Palo Alto, California, on June 7,13, and 28; however, designated observers from other dis-trict councils and contractors associations were no longerpresent.Discussions during these sessions covered most ofthe contractual provisions with which the parties had there-tofore been concerned.Shortly before theirsession onJune 7, the ContractorsAssociation agreed to pay the 25-cent wage increment pre-viously withheld, with retroactive payments for May andJune 1974, the two calendar months which had directlyfollowed the April 1974 removal of CISC controls. Most ofthe concerned contractors, so Executive Secretary Kellytestified, subsequentlymade these retroactive payments.Thereafter, during a marathon bargaining session whichbegan during the midmorning hours of June 29 and contin-ued through 1:30 a.m. on June 30, the parties reached asubstantial concensus, which covered "85 to 90" percent oftheir prospective contract's various terms; the negotiators GOODSELL & VOCKE63shook hands and noted mutual agreement that now therewould be "no reason" for a previously foreseen July 1 workstoppage.Shortly thereafter, the Contractors Association, withinitsmonthly bulletin, notified member contractors with re-spect to their newly negotiated wagescales,and severalmajor changes from their 1971-74 contract with respect towhich consensus had been reached. District Council No.33 likewise notified "the majority of [their concerned local]members" with respect to these new wage scales and theirnew contract's basic provisions. According to Kelly, whosetestimony I credit in this connection, some "85%" of thenegotiated consensushad by thenbeen memorialized inwritten form,though the language used was consideredsomewhat rough. Between June 30 and February 19, 1975,when their contract's final draft was signed, the negotiatorsfor both groups met once per month, on the average, torework and revise their contract's specific language, and toresolve some"minorpoints" with respect to which bothgroups considered legal counsel desirable or required.The record, nevertheless, warrants a determination that,during the period between June 30, 1974, and the followingFebruary 19, when their final contract was signed, the par-ties privy thereto were "operating" consistently with "what[they] had put together on June 30, and shook hands on"while their contract's final draft provisions were being pre-pared.3.Respondent's Association membershipBeforeMarch 30, 1974, Respondent had concededlyheld Contractors Association membership. The firm's firstquarter membership dues for calendar year 1974 had notbeen paid, however, before that particular quarter's end.As previously noted, the Joint Committee (Charging Partyherein) which had previously been established and main-tained, pursuant to the parties' prior contracts, for the pur-pose of administering their successive collective-bargainingcommitments,had received a Contractors Associationmembership list, shortly following the merger which result-ed in that group's 1973 formation;the list question hadreflected Respondent'smembership therein for the tradegroup's 7/1/73-6/30/74 fiscal year. The trade group's duesrecord, however, does reflect an $80 dues remittance byRespondent, which the Association's executive secretary,CharlesReese, received and recorded on April 4, 1974; ofthis amount,$40 concededly covered Respondent's mem-bership dues for 1974's first quarter. The firm's further.$40payment was, therefore, recorded as Goodsell and Vocke'sdues remittancefor 1974's second quarter.Appropriate percapita remittances for both calender quarters were made toContractors Association's state council.Thispattern of dues payment was consistent withRespondent's prior practice. Though its Contractors Asso-ciation dues for 1973's first quarter had been recorded aspaid on December19, 1972,the firm's second quarter duespayment for that year was not recorded until July 1;Respondent's third and fourth quarter dues for the desig-nated calendar year were subsequently received and re-corded as paid on November 6, 1973, simultaneously.Sometime during May,following Respondent'sApril 4dues remittance, the trade group's executive secretary re-ceived a letter from Respondent which reported the firm'sdesire to resign its Contractors Association membership,with a March 31, 1974, retroactive effective date. Consis-tentlywithContractorsAssociation's regular practice,Reese reported his receipt of the letter when theAssociation's board of directors convened for its nextmonthly meeting on June 4; that body would have to noteits formal concurrence. However, a board member, MelBeighler,who knew Charles Vocke, volunteered to try topersuade him that Respondent should retain its Associa-tion membership. During a conversation with Vocke whichtook place later that month, the Association's board mem-ber was told that Respondent's owner was "phasing out"his business, and had decided not to continue membership.Bieghler reported this conversation when the Association'sboard of directors next met on July 2; that body thereuponvoted to accept Respondent's resignation.Sometimefollowing the February 20, 1975, filing of thepresent unfair labor practice charge, Respondent belatedlytried to show that a resignation letter bearing a March 31,1974, date had actually been drafted, typed, signed by Mrs.Vocke, and dispatched to Contractors Association on thatvery day. Executive' Secretary Reese testified that Mrs.Vocke came to his office bearing a carbon copy ofRespondent's purported March 31 resignation letter; how-ever, he told her, so he claimed, that her proffered docu-ment was not a copy of the letter which he had receivedsome 1-1/2 months later. Further, while a witness herein,Reese recapitulated his prior declaration, contending thatMrs. Vocke's proffered carbon copy "was not the letterthat was received in May and was referred to" during theJunemeeting of the Association's board of directors.Reese's present testimony, within my view, merits cre-dence. Further, the record herein, considered in totalitywith due regard for the logic of probability, persuades me,despiteRespondent'scontrarycontention,thatMr.Vocke's purported March 31 resignation letter was not dis-patched on the date which it bears.First:I note that March31, 1974, was a Sunday; Mr. Vocke's testimony, profferedwithout corroboration, that he directed the preparation ofthe letter, which his wife typed during the late afternoon oreveningof that day while they were working inRespondent's business office, and that she signed andmailed it directly thereafter while on her way home, carriesno persuasion.Second:Inote that Respondent's subse-quent $80 dues remittance, which Executive SecretaryReesereceived-and recorded on April 4, covered Contrac-torsAssociation dues for two calendar quarters, throughJune 30, 1974; Mr. Vocke's testimony, that within 4 daysfollowing her purported mailing of Respondent's resigna-tion letter his wife remitted Association dues which wouldconcededly cover 1974's first two calendar quarters, eitherbecause she had presumably made some "bookkeeping"mistake, or because she had mistakenly considered a duesremittance for the year's second quarter nevertheless re-quired, strains credulity.While a witness, Mr. Vocke con-ceded that he had seen the check before it was sent; he hadnot, however, questioned its propriety.Third:Inote that,had Respondent's resignation letter really been drafted anddispatched on March 31, with its receipt following in due 64DECISIONSOF NATIONAL LABOR RELATIONS BOARDcourse,the Association's board of directors could have,and would have,considered the firm's determination torelinquish membership during itsregularly scheduled April2 or May 7 meetings;Respondent's resignationletter, how-ever,was not considered during eitherof these board meet-ings.Fourth:Mr. Vocke, when testifying with regard to hisJune conversation with Mel Beighler,speculatedthat theyconversed I month or 6 weeks after his resignation letterhad been mailed;his "guess"necessarily impliesthat theletter was mailed sometimeduring May. Upon this record,determinations seem clearly warranted that no resignationletter was drafted, typed,signed, or mailed in Respondent'sbehalf on March 31;I so find.Nevertheless,no Contractors Associationrepresentativenotified either DistrictCouncil No. 33 or the Joint Com-mittee previouslydescribed herein (which hadtheretofore"administered" theirconcluded1971-74 contract andwould presumably be requiredto discharge similar func-tions with respectto their newly reached contractual con-sensus)regarding Respondent's resignation.Executive Sec-retaryReese's testimony warrantsa determination that nosuch notifications were transmitted,though their trans-mittal wouldhave beenconsistentwith hisregularpractice,because variousContractors Associationspokesmen "werekind of...hoping"that the Respondentwould neverthe-less ultimately signify a willingnessto be bound by theirnew contractual consensus.Thus,neither DistrictCouncil No. 33 nor the Joint Com-mittee herein had receivednotice before June 30 when thecontractual consensus noted wasreached, thatRespondentno longer desiredContractors Association to function asits collective-bargainingrepresentative.4.Respondent's relationshipwith the Joint CommitteeThe current contract with which we are herein con-cerned,though concededly signedon February 19, 1975,following its final resolution in written form,provides for aJuly 1, 1974,effective date with a 3-year term.Its designat-ed "employer"parties encompass,inter alia,the Contrac-tors Association herein"for and onbehalfof its presentand future members" currently engaged in the paintingand decorating industry.Consistent therewith the contractprovides that a specific contractor"employer"may be-come privy thereto:...by joining an Employer Association and/orChapter(which is signatory hereto and which has ju-risdiction over the territory in which he operates) orby becoming a Non-member Signatory.A person whosigns this agreement individually and who is not amember of any association and/or chapter shall bedesignated as a Non-member Signatory.Further,employers contractually bound,whether throughmembership within a signatory trade group or throughtheir separate signatures,must be "registered"through anauthorized Joint Committee representative. When so regis-tered,they receive a so-called Official Shop Card for whichyearly feesmust be paid,throughout their currentcontract's term.With respect thereto, the contract providesfurther that:The shop cardis issuedby thePeninsulaArea JointCommittee to indicate that the person to whom it isissuedis a partyto this Agreement and he has signeda copy thereof.Each member of the Association shallbe required to sign the Agreement. Upon deposit ofthe sum of Fifty Dollars ($50.00) into the ContractAdministration Fund, a shop card shall be furnishedto such member of the association or chapter in goodstanding so signing the Agreement. . . .In order fora Non-member Signatory to obtain a Shop Card, heshall be required to sign a copy of the Agreement, andpay One Hundred Sixty Dollars ($160.00) per year,pro-rated quarterly, plus Fifty Dollars ($50.00) for theshop card... .Sincethe yearly dues which Contractors Association mem-ber firms are requiredto pay,in quarterly installments,total $160, these contractual provisions, realistically con-strued,uniformly require contractor payments totaling$210 yearly. Contractors Association member firms mustpay $160 in the form of yearly membership dues, plus a $50Joint Committee fee for their shop cards,while nonmem-ber signatory parties must pay precisely equivalent sums,which however the Joint Committee may use for general"contract administration"purposes.On July 26,within 4 weeks after the negotiators hadreached their June 30 contractual consensus previouslynoted, Joint Committee Administrator Betty Tracy sentRespondent the committee's routine"shop card"renewalrequest, solicitingthe requisite fee payment for that body's1974-75 fiscal year. Respondent, however, did not replywithin the Joint Committee's 30-day grace period.With a letter dated August 14, Respondent'spresidentand his wife thereafter notified District Council No. 33,instead, that their firm's shop card would not be renewed.They told Executive Secretary Kelly that they had decided"to go into semi-retirement and phase out" their business.Kelly, so his credible testimony shows, thereupon tele-phoned Mrs. Vocke; he suggested that Respondent shouldsend the Joint Committee a comparable notification letter.On August 20, however, the Joint Committee, which hadnot yet been notified with respect to Respondent's businessplans, sent the firm a second "Final Notice" regarding itsshop card renewal.Thereafter, on September 4, Mr. Vocke sent the JointCommittee a duplicate of his August 14 letter, which Dis-trictCouncil No. 33 had previously received. Like thatorganization's executive secretary,the Joint Committee'sboard concluded from Vocke's letter, despite some "grape-vine" reports which various members had heard, that "per-haps" he and his wife were not really retiring, that Respon-dent was actually going out of business.Theyknew, I find,that since August 21, 1974, specifically the Respondent hadunilaterallydiscontinued his contributions toDistrictCouncil No. 33's trust funds for employee medical anddental plans.Both Executive Secretary Kelly and Joint CommitteeAdministrator Tracy were closely questioned with regardto their interpretation of Respondent's separate but dupli-cated letters.Kelly declared that Mr. Vocke's somewhatelliptical phraseology had generated his "belief" or "opin- GOODSELL & VOCKE65ion" that Respondent would be completely out of businessby Labor Day. And Administrator Tracytestified thatRespondent's September 4 letter, coupled with the firm'sfailure to submit contractually required trust fund "em-ployee reports"or contributions subsequentto July 1, hadlikewise led the Joint Committee's board to conclude thatRespondent no longer had employees and was indeed ceas-ing business operations.Whilea witness,Mr. Vockeclaimed,however,that he had merely meant to convey thethought that Respondent would restrict its business opera-tions by refraining from bidding on painting and decorat-ing work related to new construction which had theretoforeconstituted 60 or 70 percent of the firm's regular business.He contended further that he has not "meantto imply" hewas closing his shop completely.Vocke testimonially con-ceded,nevertheless,that he had during this period madevarious "express representations": that hemightsellhisbusiness.Whilea witness,Respondent's president reportedthat his "Shop"had not been closed,yet, since he still haspayments which must be madeon the property,and thathe currently plans to continue operations until he reaches62 years of age (some3 yearshence)unless his business issold before then.Neither the Joint Committee nor DistrictCouncil No. 33thereforetriedduring calendar year1974's fallor wintermonths to force Respondent's compliancewiththeir newcontract's substantive requirements;this, despite the factstipulated herein that during this period Respondent wasemploying painters and doing"repaint"work on complet-ed structures.Sometime during late December1974 District Councilrepresentatives-so Kelly testified-finallybegan hearingrumors that Respondenthad not actuallyceased doingbusiness,but still had employees performing trade work.The JointCommittee was therefore notified.On January17, 1975,Joint Committee Administrator Tracy sent a no-tice to Respondent that:It has come to the attention of this Joint Committeethat you are, in fact,presently employing painters inthis area.This fact,along with the fact that timelynotice was not given with regard to withdrawing fromthe Agreement makes it necessary that you obtain ashop card with this Joint Committee.Mr. Vockewas requested to complete, sign,and return therequisite registration and shop card data forms, togetherwith a check calculated to cover hisyearly shopcard fee.However,when he failed to respondpromptly,the JointCommittee sent him aJanuary 22mailgram;therein,Vockewas advised that,should he fail to procure a shopcard within72 hours,appropriate action would be taken.Thisdemand was likewise ignored; thereafter,the presentunfair labor practice charge was filed.C. Discussion and Conclusions1.Respondent's belated resignation from ContractorsAssociation membershipMultiemployer bargaining-whether consummated by asingle union local, district council,or group of districtcouncils-has been characterized as consensual in nature.No such collective-bargaining format can be undertaken ormaintained without some manifestations of consent, whichall parties must provide.Formal delegations of bargainingauthority, however, have not been considered prerequisiteto the formation of multiemployer bargaining units, solong as members of the concerned"employer" group havemanifested,unequivocally,their desire to be bound bygroup,rather than separate,negotiations.SeeN.L.R.B. v.Dover Tavern Owners' Association, etc.,412 F.2d 725, (C.A.3, 1969), in this connection.This Board has set forth certain rules calculated to pro-mote the stability of multiemployer bargaining units, oncethey have been established voluntarily. Those rules havebeen set forth inRetail Associates, Inc.,120 NLRB 388, 395(1958), wherein the Board held:Among other things,the timing of an attempted with-drawal from a multiemployer bargaining unit, as theBoard cases show,is an important lever of control inthe sound discretion of the Board to ensure stability ofsuch bargaining relationships.We would accordinglyrefuse to permit the withdrawal of an employer or aunion froma duly established multiemployerbargain-ing unit,except upon adequate written notice givenprior to the date set by the contract for modification,or to the agreed-upon date to begin the multiemployernegotiations.Where actual bargaining negotiationsbased on the existing multiemployer unit have begun,we would not permit,except on mutual consent, anabandonment of the unit upon which each side hascommitted itself to the other,absent unusual circum-stances.Thus, before negotiations have begun, previously commit-ted employers may withdraw from multiemployer bargain-ing, but only by giving some "unequivocal written notice"which expresses their sincere intent to abandon, with rela-tive permanency, the multiemployer bargaining unit, andto pursue negotiations separately thereafter. When, howev-er, negotiationshave actuallybegun,withdrawal may onlybe effected through "mutual consent" or when some "un-usual circumstances"justifying withdrawal have persua-sively been demonstrated.These rules, set forth within this Board'sRetail Associ-atesdecision, have been followed consistently.Hub Phar-macy, Inc.,216 NLRB 69 (1975);Beck Engraving Co., Inc.,213 NLRB 53 (1974);Connell Typesetting Company, 212NLRB 918 (1974);Hi-Way Billboards, Inc.,206 NLRB 22(1973);Publicity Engravers, Incorporated,161NLRB 221(1966);Detroit Publishers Association,The Evening NewsAssociation, etc.,154 NLRB 1494 (1965), enfd. 372 F.2d569 (C.A. 6, 1967);Sheridan Creations, Inc.,148 NLRB1503 (1964), enfd. 357 F.2d 245 (C.A. 2, 1966). They areclearly determinative herein.Respondent, which has been represented by ContractorsAssociation for collective-bargaining purposes since 1950,clearly held "membership in good standing" with thattrade group (despite the fact that its first quarter dues forcalendar year 1974 had not yet been remitted) when, onMarch 27 District Council No. 33 and Contractors Associ-ation, together with their respective sister San Francisco 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDBay Area districtcouncils and contractors associations,held a bargaining session,lookingtoward a revised 1974-77 contract.Indeed,the present record warrants a determi-nation that,following Respondent'sApril 4 $80 remit-tance,which covered its membership duesfor two calendarquarters, the firm's very firststep,looking toward a resig-nation fromAssociation membership,was nottaken untilsometime during the following month.By then, presum-ably, negotiatorsrepresentingDistrict Council No. 33, theContractors Associationherein,and their sisterBay Areadistrict councils and trade groups,had held their third,May 2,bargaining session;designatedDistrict Council andContractorsAssociationrepresentativescould, conceiv-ably, have, by then,held their firstseparatelyplanned ses-sion,following their decision to negotiatea localPeninsulaor Central Coast Counties contract.Upon thisrecord determinationsseem warranted: ThatDistrict Council No. 33 and Contractors Association repre-sentatives commenced"actual bargaining negotiations"when theymet onMarch 27 with theirseveralBay Areacounterparts,hoping to negotiate a singlecontract whichwould replace theirpreviouslyseparate contracts, covering16 northernCaliforniacounties;and that Respondent'sresignation letter, regardless of itsdate or the day when itwas dispatched,clearly followed thecommencement ofthose negotiations.ThisBoard'sRetailAssociatesdecision,however,does speak of permissibleemployer withdrawalsfrom a dulyestablishedmultiemployerbargaining unit,unilaterally,when such withdrawalshave beenconsum-mated before the "agreed-upon date" set forcommence-ment of bargainingnegotiations "based on the existingmultiemployer unit." Should theBoard thenreject by con-clusion that negotiationsbased on the previously definedunit had commenced and determine,arguendo,that rele-vant negotiations within the"existing multiemployer unit"did notreally beginuntil District Council and ContractorsAssociation representatives met on May8,during theirfourthbargaining session,Respondentwould have to pro-duce substantial,reliable, and probativeevidencethat "un-equivocalwritten notice expressing a sincere intent toabandon,with relative permanency, the multiemployerunit"had been givenbefore that May 8session;only thencould the firmsatisfy itsburden ofpersuasion,regardingMr. Vocke's claimed"timely withdrawal" from multiem-ployerbargaining.No such evidence proffered inRespondent's behalf hasbeen provided.Moreover,within theAssociation'sview,Respondent,despiteMr. Vocke's resignation letter, remaineda member,de jure,until July 2,when thatbody's board of directors"accepted" his previouslysubmitted resignation.By thatdate,however,a contractual consensus-which covered"85 to 90"percent of those matterswith respect to whichthe partieshad been negotiating-had been reached. Thepresentrecord, therefore, clearlymandates a determinationthatRespondent cannotshow a timely withdrawal fromContractors Associationmembership,letalone a with-drawal frommultiemployernegotiationswhich had shortlybefore been substantiallyconcluded with respect to sub-stantive matters.In any event,Respondent'smere relinquishment of Con-tractors Association membership-whether consummatedon March 31 when Mr. Vocke's resignation letter was pur-portedly drafted and sent, on some less-than-definite Maydate when such a letter was concededly received, or onJuly 2 when it was accepted-cannot be considered suffi-cient to cancel the firm's vicariously confirmed contractualcommitments.Before July 2 neither Respondent nor thisContractors Association representatives had advised eitherDistrict Council No. 33 or some Joint Committee spokes-man that Respondent's president wished to withdraw, orhad already withdrawn, from their consensually "estab-lished"multiemployer bargaining unit.Since notices ofwithdrawal (whether givenbeforemultiemployer bargain-ing has commenced,duringnegotiations, orfollowingtheirconclusions)must be givenby theconcerned employer tohis "opposite number" contracting parties (District Coun-cilNo.33 in this case) communications solely between Re-spondent and the Contractors Association, or vice versa,lack relevance when determination must be made with re-spect to whether a claimed withdrawal has been timely.CompareWayne Johnson, an Individual, Carmichael FloorCovering Company,et al.,155 NLRB 674, 680-681 (1965);DetroitWindow Cleaners Union, Local 139, etc. (DaelyteService Company),126 NLRB 63, 64 (1960), in this connec-tion. Putting the matter shortly: The conditions precedentfor a previously bound employer's permissible unilateralwithdrawal "prior to . . . the agreed-upon date" whenmultiemployer negotiations have been scheduled to begin(defined within this Board'sRetail Associatesdecision),have not been satisfied herein.One question remains:Do subsequent communicationsbetween the Respondent, the District Council, and theJoint Committee, reflect their "mutual consent" for Mr.Vocke's belated "abandonment of the unit" with respect towhich District Council No. 33 and Contractors Associationhad previously committed themselves to bargain? Thepresent record provides no support for such a determina-tion.True,Respondentdid notify the District Council'sexecutive secretary and the Joint Committee's administra-tor through his August 14 and September 4 letters, re-spectively, that the firm's shop card would not be renewed;and, with his notices, Mr. Vocke did couple a declarationthat he was contemplating "semi-retirement"and wouldshortly thereafter "phase out" his firm'sbusiness.Vocke'sdeclarations, however, cannot be considered clear-cut,"unequivocal" statements, reflective of his purpose to with-draw within the foreseeable future from the painting anddecorating trade.Certainly they did not suggest thatRespondent's businesshad alreadybeen terminated; nordid they suggest that his business would be terminated,thereafter, by some specified date. Further, Respondent'sletters did not specifically solicit, invite, or suggest possibleunion consent, with respect to Vocke's clearly "implicit"suggestion that their collective-bargaining relationshipshould be considered terminated.Arguably, perhaps, District Council No. 33's subsequentsilent "acquiesence" following its confrontation with noticethatRespondent contemplated no shop card renewal-either bottomed upon his Contractors Association mem-bership or possible Non-member Signatory status-couldhavebeen construed as consent with respect toRespondent's termination of their collective-bargaining re- GOODSELL & VOCKE67lationship. Clearly, however, District Council No. 33's si-lence derived solely from Executive Secretary Kelly's reli-ance upon Respondent'smisrepresentation.Mr. and Mrs.Vocke had not actually retired; they had merely de-termined that their firm would no longer bid for paintingand decorating work connected with new construction, butthat they would continue contracting "repaint" work with-in completed structures. Mr. Vocke's belated declaration,therefore,that he was planning to"phase out" his businesswas less than a halftruth.And, District Council No. 33'spossibly presumptive consent with respect to his withdraw-al from their bargaining relationship, bottomed upon hismisleading"goingout ofbusiness"statements, cannot rea-sonably be considered binding herein; I find that it wasnot.Nor can Respondent contend persuasively herein that"unusual circumstances"justified its withdrawal.Thoughnot a direct participant therein, Mr. Vocke was withoutdoubt fully aware that contract negotiations were in prog-ress,certainly throughout calendar year 1974s secondquarter; nevertheless, he took no action, prior to their com-mencement,calculated to relieve Respondent from its col-lective-bargaining commitment within a duly establishedmultiemployer unit.While a witness Respondent's presi-dent conceded that before March 31 he had made no deci-sion with respect to whether he would sign a collective-bargaining contract. Even when he received the JointCommittee's July 26 notice, with respect to his shop card'srenewal, his final decision regarding a contractual commit-ment had not yet been reached. By August 14, however,when he decided to send District Council No. 33's execu-tive secretary written notice with respect to his plans,Vocke had determined that he "couldn't ride the fence"further.That determination clearly derived from purelypersonal considerations;namely,his desire to phase out hisbusiness,semiretire,and slow down.Those considerationscertainly did not reflect Respondent's confrontation withdireeconomic circumstances, by virtue of which the firm'svery existence as a viable business entity had ceased, ormight conceivablycease.Cf.Hi-Way Billboards, Inc., supraat 23. Thus, this Board'sRetail Associatesdictum, pursuantto which a belated withdrawal from multiemployer negoti-ationswill nevertheless be considered legitimate, when"unusual circumstances" have been shown,cannot be con-sidered relevant herein.Respondent's course of conduct, in short, squarelymatches the type of conduct which this Board'sRetail As-sociatesdecision proscribes;Mr. Vocke's attempted with-drawal from his collective-bargaining commitments wasneither timely nor effective. And necessarily, therefore,Respondent's subsequent refusalto honor,implement, andcomply with the collective-bargaining contract terms whichDistrict Council No. 33 and Contractors Association hadnegotiated, constitutes a refusal to bargain violative of Sec-tion 8(a)(5) and (1) of the statute. I so find.2.Respondent's unilateraldiscontinuance of trust fundpaymentsWhen thiscasewas heard, Respondent stipulated that ithad-subsequent to August 21, 1974, specifically-discon-tinued its contributions to various district council trustfunds.Since the firm had neither resigned its ContractorsAssociation membership,nor notified District Council No.33 in timely fashion regarding its desire to withdraw frommultiemployer negotiations which its previously designatedrepresentative had commenced,and with respect to whicha contractual consensus had been reached,Respondentwas bound to honor the contractual obligations whichContractors Association had negotiated.The firm's discon-tinuance of trust fund payments therefore violated Section8(a)(5), (3),and (1) of the statute.N.L.R.B. v. Joseph T.Strong,d/b/a Strong Roofing and InsulatingCo.,393 U.S.357, enfg.152 NLRB 9, 14 (1965);compareHome RoofingCo., Inc.,211 NLRB 910 (1974);and seeBomar PipelineContractors,Inc.,Case 21-CA-13571, (JD-(SF)-232-75) inthis connection.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's course of conduct set forthin section III,above, occurring in connection with Respondent's businessoperations set forth in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.In view of these findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent,Goodsell & Vocke,Inc., is an employerwithin the meaning of Section 2(2) of the Act,engaged incommerce and business activities which affect commercewithin the meaning of Section 2(6) and(7) of the Act.2.Painting and Decorating Contractors Association ofCentral Coast Counties,Inc., together with its variousmember firms which employ workers within the bargainingunitdefined below,are likewise employers within themeaning of Section 2(2) of the Act,engaged in commerceand business activities which affect commerce within themeaning of Section 2(6) and(7) of the Act.3.DistrictCouncil ofPaintersNo. 33,which admits cer-tain employees of Respondent to membership,is a labororganization within the meaning of Section 2(5) of the Act.4.When collective-bargaining negotiations between theDistrict Council and various contractors associations be-gan, looking toward a continued and revised labor con-tract,Respondent held Association membership;since itssubsequently dispatched letter of resignation therefromwas untimely,and since DistrictCouncil No.33 and theJointCommittee were never notified with respect toRespondent's desire to withdraw from collective bargain-ing until some time after a contractual consensus had beenachieved,Respondent remained obligated to acknowledge,honor,implement,and complywith the terms and condi-tions of the collective-bargaining compact which the Dis-trictCouncil and Contractors Association finally reached.5.Allpainters,decorators,paper hangers, buildingwashers,and sandblaster employees of Contractors 68DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation's various employer members,including Re-spondent herein,but excluding all other employees,officeclerical employees,guards,and supervisors as defined inthe Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.6.Throughout the period with which this case is con-cerned District Council of Painters No. 33 has been, andremains, the exclusive representative of employees withinthe unit defined above,for the purpose of collective bar-gaining with respect to their rates of pay,wages,hours ofemployment,and other terms and conditions of employ-ment.By its belated withdrawal,unilaterally,from Con-tractors Association membership;by itsfailure and refusalto sign the collective-bargaining contract finally reachedbetween the District Council and Contractors Associationherein,or to signify,otherwise,itswillingness to be boundthereby; and byits failure and refusalto honor, implement,or comply with the terms and conditions set forth therein,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYSince I havefound that Respondent has committed, andhas thus far failedto remedy certain specific unfair laborpractices whichaffect commerce, I shall recommend that itbe orderedto cease and desisttherefrom and to take cer-tain affirmative action,includingthe posting of appropri-ate notices,designedto effectuate the policies of the Act, asamended.Uponthe foregoing findingsof factand conclusions oflaw, and the entire recordand pursuantto Section10(c) ofthe Act, I herebyissue the following recommended:ORDER'Respondent,Goodsell&Vocke,Inc.,Mountain View,California,itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withDistrict Council of Painters No. 33 as the exclusive bar-gaining representative of its employees within the bargain-ing unit defined below:All painters,decorators,paper hangers, building wash-ers and sandblaster employees holding positions withemployer members of Painting and Decorating Con-tractors Association of Central Coast Counties, Inc.,including those employed by Goodsell & Vocke, Inc.,but excluding all other employees,office clerical work-1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.ers, guards and supervisors as defined in the Act, asamended.(b)Refusing to sign,acknowledge, honor,implement, orcomply with the collective-bargaining contract negotiatedbetween the designated Union and Painting and Decorat-ing Contractors Association of Central Coast Counties,Inc., effective July 1, 1974, with respect to employees with-in the unit designated as appropriate for collective-bargain-ing purposes herein.(c) Interfering with,restraining,or coercing employees,in any like or related manner, with respect to their exerciseof rights which Section 7 of the Act guarantees.2.Take the following affirmative action which is re-quired to effectuate the policies of the Act:(a)Forthwithsign,and/or signify-by whatever means,methods, or procedure employers privy to collective-bar-gaining contracts negotiated by Contractors Associationcustomarily follow-its determination to acknowledge,honor,implement, and comply with the collective-bargain-ing contractwhich District Council No. 33 and Contrac-tors Association have negotiated, effective July 1, 1974, in-sofar as it may apply to Respondent's employees within thebargaining unit previously described,and give that con-tract retroactive effect from its 1974 effective date.(b)Make whole its employees,within the bargainingunit previously described, for anyloss ofpay or monetaryfringe benefits which they may have suffered because ofRespondent's refusal to sign,acknowledge,honor,imple-ment, or comply with the aforesaid collective-bargainingcontract betweenDistrict Council No. 33 and ContractorsAssociation.Whatever back wages Respondent may be ob-ligated to pay should be computed in a manner consistentwith Board policy as defined in F.W.Woolworth Compa-ny,90 NLRB 289 (1950), with interest payable on backwages or fringe benefit payments,previously discontinuedor withheld unilaterally, computed at 6 percent per annum,consistent with the Board'sdecision inIsisPlumbing &Heating Co.,138 NLRB 716 (1962). Respondent's make-whole obligation should further encompass any other bene-fitswhich employeesmay have lost by reason ofRespondent's course of conduct.(c)Pay to the appropriate trust funds whatever contri-butions the aforesaid collective-bargaining contract be-tween District Council No. 33 and Contractors Associationmay require,with interest thereon computed in the mannerwhichIsis Plumbing & Heating Co., supra,mandates.(d) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all pay-roll records,socialsecurity payment records,timecards,personnel records and reports,and all other records rele-vant and necessary to determine the amounts of backpayand/or fringe benefit payments due pursuant to this rec-ommended Order.(e)Post at its place of business in Mountain View, Cali-fornia, copies of the attached notice marked "Appendix." 2Copies of said notice, on forms provided by the Regional2In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." GOODSELL & VOCKEDirector for Region 20, after being duly signed byRespondent's authorized representative,shall beposted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken byRespondent to ensure that these notices are notaltered,defaced,or coveredby any othermaterial.(f)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing certainunfair labor practices. In order to remedy such conduct, weare being required to post this notice. We intend to complywith this requirement, and to abide by the following com-mitments:WE WILL NOT refuse to recognize or bargain collec-tively with District Council No. 33 of the Brotherhoodof Painters and Allied Trades, AFL-CIO, as the repre-sentative of our employees within the bargaining unitdefined below:All painters, decorators, paper hangers, buildingwashers and sandblaster employees holding posi-tions with employer members of Painting and Deco-ratingContractorsAssociation of Central CoastCounties, Inc., including those in our employ, butexcluding all other employees, office clerical work-69ers, guards and supervisors as defined in the Na-tional LaborRelationsAct, as amended.WE WILL NOT refuse to sign, acknowledge, honor' im-plement or comply with the collective-bargaining con-tract negotiated by the District Council and Contrac-torsAssociation designated above, effective July 1,1974, with respect to employees within the bargainingunit herein designated as appropriate for collective-bargaining purposes.WE WILL NOT interfere with, restrain, or coerce ouremployees, in any like or related manner, with respectto their exercise of rights which Section 7 of the Na-tional Labor Relations Act guarantees, except to theextent that such rights may be affected by an agree-ment which requires membership in a labor organiza-tion as a condition of employment, permitted underSection 8(a)(3) of the statute.WE WILL forthwith sign, and/or signify-by thosemeans, methods, or procedures which employers privyto collective-bargaining contracts negotiated by thedesignated Contractors Association customarily fol-low-our determination to acknowledge, honor, im-plement, and comply with the collective-bargaining,contract which the District Council and ContractorsAssociation designated above have negotiated.WE WILL give that collective-bargaining contract ret-roactive effect from its July 1, 1974, effective date.WE WILL make whole our employees for any loss ofpay or fringe benefits which they may have sufferedbecause of our refusal to honor the contract negotiat-ed by the District Council and Contractors Associa-tion designated herein.WE WILL pay to the appropriate trust funds whatevercontributions the aforesaid collective-bargaining con-tract may require.GOODSELL & VOCKE, INC.